
	
		I
		111th CONGRESS
		1st Session
		H. R. 945
		IN THE HOUSE OF REPRESENTATIVES
		
			February 10, 2009
			Mr. Brady of Texas
			 (for himself and Mr. Gene Green of
			 Texas) introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  additional expenses for purposes of determining the Hope Scholarship Credit,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Hope Scholarship Credit Expansion Act
			 of 2009.
		2.Modification of
			 Hope Scholarship Credit
			(a)Allowance of
			 additional expensesParagraph (1) of section 25A(f) of the
			 Internal Revenue Code of 1986 (defining qualified tuition and related expenses)
			 is amended by adding at the end the following new subparagraph:
				
					(D)Additional
				expenses allowed for Hope Scholarship CreditFor purposes of the
				Hope Scholarship Credit, such term shall include—
						(i)costs incurred for
				room and board that are not in excess of the limitation imposed under section
				529(e)(3)(B)(ii),
						(ii)at the election
				of the taxpayer, expenses which would be employment-related expenses (as
				defined in section 21(b)) if attendance at an eligible educational institution
				were treated as employment, and
						(iii)books, supplies,
				and equipment required for courses of instruction at the eligible educational
				institution.
						No
				credit shall be allowed to the taxpayer under section 21 for the taxable year
				if the taxpayer elects the application of clause (ii) for such taxable
				year..
			(b)Effective
			 DateThe amendment made by this section shall apply to expenses
			 paid after December 31, 2008 (in taxable years ending after such date), for
			 education furnished in academic periods beginning after such date.
			
